Title: To Thomas Jefferson from Joshua Grainger, 12 December 1807
From: Grainger, Joshua
To: Jefferson, Thomas


                        
                            
                        11-12 Dec. 1807
                     
                        
                        State of North Carolina
                  In General Assembly December 11th 1807.
                  Resolved that, the General Assembly Do enter into a resolution of addressing the President of the United States to the following effect; and that His Excellency the Governor be requested to forward the same to him.
                  
                  To Thomas Jefferson—President of the United States.
                  Sir,
                  The General Assembly of the State of North Carolina, convened at a moment when the independence of their Country in whose welfare they feel and are on all occasions ready to manifest the liveliest solicitude, is attacked; When their rights are invaded, their Citizens seized, their property plundered and their remonstrances disregarded by a nation uniformly and notoriously  hostile, and who appeals only to power to justify her conduct: When the union of these States, which they sincerely desire may be perpetual, is endangered by the machinations of a disappointed Man and his adherents who have sought to subvert, because they could not direct the measures of Government, feel it their duty to assure you, Sir, of their entire approbation of those measures which have been pursued for the defence and interests of their common Country.
                  We will not, Sir, recount the many benefits which You have borne to your Country from foreign Courts whilst engaged in the cause of freedom: We will not review the emenent advantages derived from your talents and virtues, whilst employed in high and responsible offices at home: Nor will the limits of an address permit us to enumerate the blessings which have flowed from the administration of our public affairs since the memorable period of 1801: We will only say that, in whatever point of view we regard you, whether in private or public life, we perceive such uniformity of conduct, such firmness of character, such entire resignation on the one hand, and so great ability to act on the other that, we have abundant reason to rejoice, that in a person called to preside in the Councils of his Country the Statesman, Philosopher and Patriot are so happily and conspicuously united.
                  Although we are sensible that, to you Sir, whose time and talents have been entirely devoted to your Countrys good, the pleasures of domestic ease, and retirement from the busy scenes of life, would now be particularly inviting; yet when we reflect that the period is, probably, near at hand when the exercise of your patriotic virtues will be peculiarly important to your Country, perhaps essential to its preservation, we cannot forbear, most earnestly, to solicit that, at the next Presidential Election, you will not deny your Country men the pleasure of again selecting you for the discharge of those important duties, for the performance of which You appear so eminently qualified.
                  And may that Being, who regulates the affairs of men below, when the period of our final seperation shall arrive, receive you into those mansions of bliss, reserved for those who have deserved well.
                  
                  In the House of Commons. December 11th. 1807
                  The foregoing Resolution and address, to the president of the United States were read, and Resolved that, this House Do concur therewith.
                        
                            Joshua GraingerWright
                     
                     Speaker H Commons
                        
                    
                     By order A Henderson C HC
                     
                     In Senate 12th. December 1807.
                     The foregoing resolution and address to the President of the United States, being read, Resolved that this House do concur therewith.
                                          
                  
                            Joseph Riddick
                     
                     Speaker of the Senate
                        
                  
                     By Order
                     M. Stokes. clk of the Senate
                  
               